Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State of Incorporation) 13-3460894 (I.R.S. Employer Identification Number) 11 Madison Avenue New York, New York 10010 212-325-2000 (Address and telephone number of Registrant's principal executive offices) Bruce S. Kaiserman, Esq. Credit Suisse First Boston Mortgage Acceptance Corp. 11 Madison Avenue New York, New York 10010 212-325-2000 (Name, address and telephone number of agent for service) Copies to: Stephen S. Kudenholdt, Esq. SNR Denton US LLP Two World Financial Center New York, New York 10281 Martin B. Howard, Esq. Orrick, Herrington & Sutcliffe llp 777 South Figueroa Street Los Angeles, California 90017 Approximate date of commencement of proposed sale to the public:From time to time on or after the effective date of this Registration Statement, as determined by market conditions and pursuant to Rule 415. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.£ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. T If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. £ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer£ Accelerated Filer £ Non-Accelerated Filer T Smaller reporting company £ 2 Calculation of Registration Fee Title of Securities Being Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Mortgage and Manufactured Housing Contract Pass-Through Certificates and Mortgage-Backed Notes, issued in series 100% (1) Estimated solely for the purpose of calculating the registration fee on the basis of the proposed maximum aggregate offering price. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 3 EXPLANATORY NOTE This Registration Statement includes (i) an illustrative form of prospectus supplement for use in an offering of Mortgage Pass-Through Certificates representing beneficial ownership interests in a trust fund consisting primarily of mortgage loans, including cooperative loans, with credit enhancement provided by subordinate certificates (“Version 1”), (ii) an illustrative form of prospectus supplement for use in an offering of Mortgage Pass-Through Certificates representing beneficial ownership interests in a trust fund consisting primarily of mortgage loans, including multifamily and commercial mortgage loans, with credit enhancement provided by excess interest, overcollateralization and a financial guaranty insurance policy (“Version 2”), (iii) an illustrative form of prospectus supplement for use in an offering of Manufactured Housing Contract Pass-Through Certificates representing beneficial ownership interests in a trust fund consisting primarily of manufactured housing contracts, with credit enhancement provided by excess interest, overcollateralization and subordinate certificates (“Version 3”), (iv) an illustrative form of prospectus supplement for use in an offering of Mortgage-Backed Notes representing beneficial ownership interests in a trust fund consisting primarily of mortgage loans (“Version 4”) and (v) a base prospectus. 4 [Version 1] Subject to Completion Preliminary Prospectus Supplement Dated March 28, 2011 Prospectus Supplement Dated , (to Prospectus Dated , ) $ [] Sponsor CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP. Depositor MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 20- HOME EQUITY MORTGAGE TRUST IssuingEntity You should consider carefully the risk factors beginning on page S-[] in this prospectus supplement. The certificates offered hereby represent an interest in and obligation of the issuing entity and do not represent interests in or obligations of the sponsor, depositor, or any of their affiliates. Distributions on the offered certificates will be made on the 25th day of each month, or, if such day is not a business day, on the next succeeding business days, beginning in []. Class Initial Principal Balance Initial Pass- Through Rate Scheduled Final Maturity Date Class A Certificates: $ % , 20 $ % , 20 Total Class A Offered Certificates $ Class R Certificates: R-1 $ % , 20 R-2 $ % , 20 Total Class R Certificates: $] Class M Certificates: $ % , 20 Total Class M Certificates: $ Total offered certificates: $ Issuing Entity Home Equity Mortgage Trust - will hold a pool of one- to four-family residential first mortgage loans. Offered Certificates Home Equity Mortgage Trust - will issue these classes of certificates that are offered under this prospectus supplement: · classes of Class A Certificates · [classes of Class R Certificates] · classes of Class M Certificates Credit Enhancement Credit enhancement for all of these certificates will be provided by subordinated certificates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the offered certificates or determined that this Prospectus Supplement or the Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering. Any representation to the contrary is unlawful. Credit Suisse Securities (USA) LLC will offer the Class A Certificates, Class M Certificates [and Class R Certificates], subject to availability. [Name of Underwriter] Underwriter [], 20 The information in this Prospectus Supplement is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus Supplement is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS We provide information to you about the offered certificates in two separate documents that progressively provide more detail: · the prospectus, which provides general information, some of which may not apply to your series of certificates; and · this prospectus supplement, which describes the specific terms of your series of certificates. Some of the statements contained or incorporated by reference in this prospectus supplement and the accompanying prospectus consist of forward-looking statements relating to future economic performance or projections and other financial items.These statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “expects,” “believes,” “anticipates,” “estimates,” “assumed characteristics,” “structuring assumptions,” “prepayment assumption,” or other comparable words.Forward-looking statements are subject to a variety of risks and uncertainties that could cause actual results to differ from the projected results.Those risks and uncertainties include, among others, general economic and business conditions, competition, changes in political, social and economic conditions, regulatory initiatives and compliance with governmental regulations, customer preferences and various other matters, many of which are beyond our control.Because we cannot predict the future, what actually happens may be very different from what we predict in our forward-looking statements. TABLE OF CONTENTS SUMMARY 5 The Issuing Entity 7 The Originators 7 The Mortgage Pool 7 Removal, Substitution and Repurchase of a Mortgage Loan 8 Distributions on the Offered Certificates 8 Credit Enhancement 10 Priority of Distributions 10 Yield Considerations 10 Advances 10 Servicing Fee 10 Optional Termination 10 Tax Status 10 ERISA Considerations 11 Legal Investment 11 Ratings 11 transaction structure 12 RISK FACTORS 13 INTRODUCTION 16 DESCRIPTION OF THE MORTGAGE POOL 16 General 16 Mortgage Loan Pool Characteristics 17 STATIC POOL INFORMATION 26 mortgage loan origination 26 General 26 [Name of Originator] 26 Underwriting Standards 27 General 27 THE SPONSOR 27 DESCRIPTION OF THE CERTIFICATES 29 General 30 Book-entry Registration 30 Definitive Certificates 31 GLOSSARY OF TERMS 32 Distributions 36 Interest Distributions 36 Principal Distributions on the Class A Certificates, Class M Certificates and Class R Certificates 37 Remaining Distributions 38 Table of Fees and Expenses 38 [Mandatory Auction 38 [The Market Value Swap and the Swap Counterparty 39 Assignment of Mortgage Loans 40 Representations and Warranties 40 Allocation of Losses; Subordination 41 THE SERVICERS 42 General 42 The Servicers 44 [Name of Servicer] 44 [Additional Servicers] 45 Servicing Compensation and Payment of Expenses 45 Permitted Investments 45 Advances 47 Optional Termination 47 THE TRUSTEE 48 General 48 The Issuing Entity 49 CERTAIN YIELD AND PREPAYMENT CONSIDERATIONS 49 Factors Affecting Prepayments and Defaults on the Mortgage Loans 49 [Yield Sensitivity of the Mandatory Auction Certificates 51 Structuring Assumptions 51 FEDERAL INCOME TAX CONSEQUENCES 53 [Special Rules Applicable to Mandatory Auction Certificates 54 Special Tax Considerations Applicable to the Class R Certificates 55 METHOD OF DISTRIBUTION 57 LEGAL OPINIONS 58 LEGAL PROCEEDINGS 58 AFFILIATIONS, RELATIONSHIPS AND RELATED TRANSACTIONS 58 RATINGS 58 LEGAL INVESTMENT 59 ERISA CONSIDERATIONS 59 [ERISA Considerations with Respect to the Market Value Swap 61 4 SUMMARY The following summary highlights selected information from this prospectus supplement. It does not contain all of the information that you should consider in making your investment decision. To understand the terms of the offered certificates, read carefully this entire prospectus supplement and the accompanying prospectus. Issuing Entity Home Equity Mortgage Trust -. Title of series [ Mortgage Pass-Through Certificates, Series 20-]. Depositor Credit Suisse First Boston Mortgage Acceptance Corp. Sponsor []. Servicer []. Trustee []. [Auction Administrator] [] [Swap Counterparty] [] Mortgage pool [] [fixed] [adjustable] rate mortgage loans with an aggregate principal balance of approximately $[] as of the cut-off date, secured by first liens on one- to four-family residential properties. Cut-off date [ 1, 20]. Closing date On or about [, 20]. [Mandatory Auction Date] [The distribution date occurring in [].] Distribution date Beginning on [, 20], and thereafter on the [ ] day of each month, or if the [ ] day is not a business day, on the next business day. Scheduled final distribution date [, 20]. The actual final distribution date could be substantially earlier. Form of offered certificates Book-entry: Class A Certificates and Class M Certificates. Physical: Class R Certificates. See “Description of the Certificates—Book-Entry Registration” in this Prospectus Supplement. Minimum denominations [Class A Certificates and Class M Certificates]: [$25,000][$1,000]. Class R-1 and Class R-2 Certificates: [ ]% percentage interests. 5 Offered Certificates(1) Class Initial Principal Balance Initial Pass- Through Rate Initial Rating (/) Designation Class A Certificates: I-A-1 $ % Aaa/AAA Senior II-A-1 $[15,000,000(2)] [7.00%] Aaa/AAA Senior Total Class A Offered Certificates $ [Class R Certificates: R-1 $ % NA/AAA Senior/Residual R-2 $ % NA/AAA Senior/Residual Total Class R Certificates: $] Class M Certificates: $ % NA/AA Mezzanine Total Class M Certificates: $ Total offered certificates: $ Notes: (1)The certificates offered hereby represent interests solely in the issuing entity and do not represent interests in or obligations of the sponsor, depositor or any of their affiliates. [(2) The Class II-A-1 Certificates are exchangeable certificates with an initial principal balance of $15,000,000 and a Pass-Through Rate of 7.00%.They are exchangeable for a combination of classes of exchangeable certificates as follows: Combination of Exchangeable Securities Class Original Principal Amount Interest Rates II-A-1-ES-IO* $15,000,000 (notional) 7.00% II-A-1-ES-PO** 0.00% * Class II-A-1-ES-IO is an interest only certificate and is not entitled to any principal payments.The notional amount of Class II-A-1-ES-IO is equal to the principal amount of Class II-A-1-ES-PO. ** Class II-A-1-ES-PO is a principal only certificate and is not entitled to any interest payments. Related Class of Exchangeable Securities Class Original Principal Amount Interest Rate II-A-1 7.00%] See “Exchangeable Securities” in the base prospectus.] 6 The Issuing Entity The depositor will establish the issuing entity for the Series 20- Mortgage Pass-Through Certificates, under a pooling and servicing agreement, dated as of [] 1, 20, among the depositor, the sponsor and servicer and [], as trustee. On the closing date, the depositor will deposit the pool of mortgage loans described in this prospectus into the issuing entity. Each certificate will represent a partial ownership interest in the issuing entity. Distributions on the certificates will be made from payments received on the mortgage loans as described in this prospectus The Originators Approximately []% of the mortgage loans in the aggregate, were originated by [Name of Originator].The remainder of the mortgage loans were originated by various originators, none of which have originated more than 10% (measured by aggregate principal balance) of the mortgage loans in the aggregate. The Mortgage Pool [The mortgage pool will consist of approximately [] [fixed] [adjustable] rate, [fully amortizing] mortgage loans secured by [first][second] liens on one-to four-family residential properties having an aggregate principal balance of approximately $ as of 1, 20 .] The mortgage loans to be deposited into the issuing entity have the following characteristics as of the cut-off date: Range of principal balances : $to $ Average principal balance: $ Range of mortgage rates: % to % Weighted average mortgage rate: % Weighted average remaining term to stated maturity: months Range of remaining terms to stated maturity: months to months Range of original loan-to-value ratios: % to % Weighted average original loan-to-value ratio: % Weighted average seasoning: months Type of mortgaged properties Single-family dwellings: % 2-4 family dwellings: % Planned unit developments: % Condominiums: % Owner-occupied: % Loan purpose Purchase: % Cash out refinance: % Rate & term refinance: % Junior lien loans: loans % Senior lien loans: loans % Sub-prime loans: loans % Alt-A loans: loans % Prime loans: loans % Adjustable rate loans: loans % Fixed rate loans: loans % Balloon loans: loans % Negative amortization loans: loans % Weighted average current FICO score: [Include statistical data regarding exceptions to Underwriting Standards] Type of Modifications Interest rate reduction: loans % Forgiveness of principal: loans % Forgiveness of interest loans % Extension of the final maturity date: loans % Principal forbearance: loans % Capitalization of delinquent interest: loans % Extension of the amortization of the mortgage loan: loans % 7 mortgage loans that represent approximately % of the aggregate principal balance of the mortgage loans, mortgage loans that represent approximately % of aggregate principal balance of the mortgage loans, mortgage loans that represent approximately % of the aggregate principal balance of the mortgage loans and mortgage loans that represent approximately % of the aggregate principal balance of the mortgage loans were originated under “alternative”, “reduced”, “stated income/stated asset” and “no income/no asset” programs, respectively. [Include the disclosure required by Item 1103(a)(5) of Regulation AB describing any pre-funding account, as applicable.] For additional information regarding the Mortgage Pool see “Description of the Mortgage Pool” in this Prospectus Supplement. Removal, Substitution and Repurchase of a Mortgage Loan The trustee will acknowledge the sale, transfer and assignment of the trust fund to it by the depositor and receipt of, subject to further review and the exceptions, the mortgage loans.If the trustee finds that any mortgage loan is defective on its face due to a breach of the representations and warranties with respect to that loan made in the transaction agreements, the trustee shall promptly notify the sponsor of such defect.The sponsor must then correct or cure any such defectwithin 120 days from the date of notice from the trustee of the defect and if the sponsor fails to correct or cure such defect within such period and such defect materially and adversely affects the interests of the certificateholders in the related mortgage loan, the sponsor will, in accordance with the terms of the pooling and servicing agreement, either (a) provide the trustee with a substitute mortgage loan, or (b) purchase such mortgage loan from the trustee within 120 days from the date the sponsor was notified of such defect in writing. Distributions on the Offered Certificates Amount available for monthly distribution. On each monthly distribution date, the trustee will make distributions to investors. The amount available for distribution will include: · collections of monthly payments on the mortgage loans, including prepayments and other unscheduled collections PLUS · advances for delinquent payments MINUS · the fees and expenses of the subservicers and the servicer, including reimbursement for advances. See “Description of the Certificates—Glossary of Terms—Available Distribution Amount” in this Prospectus Supplement. Priority of Distributions. Distributions on the offered certificates will be made from available amounts as follows: · Distribution of interest to the interest-bearing [Class A Certificates and Class R Certificates] · Distribution of principal to the remaining [Class A Certificates and Class R Certificates] entitled to principal · Payment to servicer for various unreimbursed advances Distribution to the Class M Certificates in the following order: · Interest to the Class M Certificates · Principal to the Class M Certificates Interest Distributions. The amount of interest owed to each class of interest bearing certificates on each distribution date will equal: · the pass-through rates set forth on page S-[_] for that class of certificates 8 multiplied by · The principal balance of that class of certificates as of the day immediately prior to the related distribution date multiplied by · 1/12th minus · the share of some types of interest shortfalls allocated to that class. See “Description of the Certificates—Interest Distributions” in this Prospectus Supplement. It is possible that, on any given distribution date, there will be insufficient payments from the mortgage loans to cover interest owed on the certificates. As a result, some certificates, most likely the subordinate certificates, may not receive the full amount of accrued interest to which they are entitled. If this happens, those certificates will be entitled to receive any shortfall in interest distributions in the following month in the same priority as their distribution of current interest. However, there will be no extra interest paid to make up for the delay. Allocations of Principal. Principal distributions on the certificates will be allocated among the various classes of offered certificates as described in this prospectus supplement. It is possible that on any distribution date, there will be insufficient payments from the mortgage loans to make principal distributions on the certificates. As a result, some certificates may not receive the full amount of principal distributions to which they are entitled. Until the distribution date in [] 20, all prepayments on the mortgage loans will be distributed to the [Class A Certificates and Class R Certificates], unless the principal balances of those certificates have been reduced to zero. In addition, unscheduled collections of principal relating to the Class M Certificates and Class B Certificates will be paid to the most senior classes of the Class M Certificates and Class B certificates as described in this prospectus supplement. See “Description of the Certificates —Principal Distributions” and “—Priority of Distributions” in this Prospectus Supplement. [Mandatory Auction of the Mandatory Auction Certificates Mandatory Auction Five business days prior to the distribution date in [], the auction administrator will auction the Class [] Certificates and Class [] Certificates, referred to in this prospectus supplement as the mandatory auction certificates then outstanding, to third-party investors.On the distribution date in [], the mandatory auction certificates will be transferred, as described in this prospectus supplement, to third-party investors, and holders of the mandatory auction certificates will be entitled to receive the current principal amount of those certificates, after application of all principal distributions and realized losses on the distribution date in [], plus accrued interest on such classes at the related pass-through rate from [], up to but excluding the distribution date in []. The auction administrator will enter into a market value swap with a swap counterparty pursuant to which the swap counterparty will agree to pay the excess, if any, of the current principal amount of the mandatory auction certificates, after application of all principal distributions and realized losses on such distribution date, plus, accrued interest as described above, over the amount received in the auction. In the event that all or a portion of a class of the mandatory auction certificates is not sold in the auction, the swap counterparty will make no payment with respect to such class or portion thereof, and the holders thereof will not be able to transfer those certificates on the distribution date in [] as a result of the auction.However, the auction administrator will repeat the auction procedure each month thereafter until a bid has been received for each class or portion thereof.Upon receipt of a bid, the swap counterparty will make the payment described above if required. See “Description of the Certificates-Mandatory Auction” in this prospectus supplement.] 9 Credit Enhancement Allocation of Losses. Most losses on the mortgage loans will be allocated in full to the first class listed below with a principal balance greater than zero: · Class B Certificates · Class M Certificates When this occurs, the principal balance of the class to which the loss is allocated is reduced without a corresponding payment of principal. If none of the Class M Certificates or Class B Certificates are outstanding, losses on the mortgage loans will be allocated proportionately among the senior certificates. See “Description of the Certificates - —Allocation of Losses; Subordination” in this Prospectus Supplement. Priority of Distributions All or a disproportionately large portion of principal prepayments and other unscheduled payments of principal will be allocated to the senior certificates. This provides additional credit enhancement for the senior certificates by preserving the principal balances of the Class M Certificates and Class B Certificates for absorption of losses. Yield Considerations The yield to maturity of each class of certificates will depend on, among other things: · The price at which the certificates are purchased; · the applicable pass-through rate; and · the rate of prepayments on the related mortgage loans. For a discussion of special yield considerations applicable to the offered certificates, see “Risk Factors” and “Special Yield and Prepayment Considerations” in this Prospectus Supplement. Advances For any month, if the servicer does not receive the full scheduled payment on a mortgage loan, the servicer will advance funds to cover the amount of the scheduled payment that was not made. However, the servicer will advance funds only if it determines that the advance will be recoverable from future payments or collections on that mortgage loan. See “Description of the Certificates —Advances” in this Prospectus Supplement. Servicing Fee With respect to each mortgage loan, the amount of the servicing fee that shall be paid to the related servicer is the product of (a) one month’s interest on the stated principal balance on such mortgage loan in the month of such distribution date and (b) []%, less compensating interest payments.The obligation to pay the servicing fee is limited to, and the servicing fee is payable from the interest portion of such scheduled monthly payments collected by the related servicer. Optional Termination On any distribution date on which the principal balances of the mortgage loans is less than or equal to 10% of their principal balances as of the cut-off date, the servicer will have the option to purchase from the issuing entity all remaining mortgage loans, causing an early retirement of the certificates. Early retirement of the certificates may cause the holders of one or more classes of certificates to receive less than their outstanding principal balance plus the accrued interest. See “The Pooling and Servicing Agreement— Termination; Retirement of Certificates” in the Prospectus. Tax Status For federal income tax purposes, the depositor will elect to treat the issuing entity [(exclusive of the market value swap)] as one or more real estate mortgage investment conduits. The certificates, other than the Class R Certificates, will represent ownership of regular interests in the issuing entity and will be treated as representing ownership of debt for federal income tax purposes. You will be required to include as income all interest and original issue discount, if any, on the certificates in accordance with the accrual method of accounting regardless of your usual methods of accounting. For federal income tax purposes, the Class R Certificates will be the sole residual interest in each of the real estate mortgage investment conduits. 10 For further information regarding the federal income tax consequences of investing in the offered certificates, see “Federal Income Tax Consequences” in this Prospectus Supplement and in the Prospectus. ERISA Considerations It is expected that the offered certificates, other than the Class R-I and Class R-II Certificates, may be purchased by a pension or other employee benefit plan subject to Title I of the Employee Retirement Income Security Act of 1974 or Section 4975 of the Internal Revenue Code of 1986, so long as certain conditions are met.A fiduciary of an employee benefit plan must determine that the purchase of a certificate is consistent with its fiduciary duties under applicable law and does not result in a nonexempt prohibited transaction under applicable law.Sales of the Class R Certificates to these plans or retirement accounts are prohibited. See “ERISA Considerations” in this Prospectus Supplement and in the Prospectus. [The mandatory auction certificates may be considered eligible for purchase by persons investing assets of employee benefit plans or individual retirement accounts. The mandatory auction certificates, however, may not be acquired or held by any person investing assets of any such benefit plan before the distribution date in [] (or if the auction is not successful, on whatever future date the auction occurs) unless such acquisition and holding are eligible for the exemptive relief available under one of the class exemptions described in this prospectus supplement under “ERISA Considerations—ERISA Considerations With Respect to the Market Value Swap.” If you invest in a mandatory auction certificate prior to that distribution date, you will be deemed to represent that you comply with the restrictions described in this prospectus supplement.] Legal Investment When issued, the [Class A Certificates and Class R Certificates] will, and the [Class M Certificates] will not, be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984 or SMMEA. You are encouraged to consult your legal advisors in determining whether and to what extent the offered certificates constitute legal investments for you. See “Legal Investment” in this Prospectus Supplement for important information concerning possible restrictions on ownership of the Offered Certificates by regulated institutions. Ratings When issued, the offered certificates will receive ratings which are not lower than those listed in the table on page S-[] of this prospectus supplement. The ratings on the offered certificates address the likelihood that the holders of the offered certificates will receive all distributions on the underlying mortgage loans to which they are entitled. A security rating is not a recommendation to buy, sell or hold a security and may be changed or withdrawn at any time by the assigning rating agency. The ratings also do not address the rate of principal prepayments on the mortgage loans. For example, the rate of prepayments, if different than originally anticipated, could adversely affect the yield realized by holders of the offered certificates. See “Ratings” in this Prospectus Supplement. 11 TRANSACTION STRUCTURE 12 RISK FACTORS The offered certificates are not suitable investments for all investors. In particular, you should not purchase any class of offered certificates unless you understand the prepayment, credit, liquidity and market risks associated with that class. The offered certificates are complex securities. You should possess, either alone or together with an investment advisor, the expertise necessary to evaluate the information contained in this prospectus supplement and the prospectus in the context of your financial situation and tolerance for risk. In addition to the risk factors discussed in the prospectus, you should carefully consider, among other things, the following factors in connection with the purchase of the offered certificates: Risk of Loss [TO BE INCLUDED IF COOP CONCENTRATION > 10%] The return on your certificates may be particularly sensitive to the concentration of cooperative loans in the mortgage pool. Approximately []% of the cut-off date principal balance of the mortgage loans are cooperative loans.Cooperative loans may present additional risks: · In the context of foreclosure following a default by the borrower, in order to complete foreclosure, the servicer in most cases must obtain the approval or consent of the board of directors of the cooperative before transferring the collateral for the cooperative loan.This may limit the ability of the servicer to sell and realize on the value of the collateral. · If the servicer forecloses on a cooperative loan, the cooperative will recognize a lender's lien against proceeds from the sale of the shares and the proprietary lease or occupancy agreement allocated to the dwelling, subject, however, to the cooperative's rights to sums due under the proprietary lease or occupancy agreement which have become liens on the shares relating to the proprietary lease or occupancy agreement.This could reduce the amount realized upon a sale of the collateral below the outstanding principal balance of the cooperative loan. · The interest of the occupant under proprietary leases or occupancy agreements as to which the cooperative is the landlord is usually subordinate to the interest of the holder of an underlying mortgage on the cooperative.If the cooperative is unable to meet its payment obligations arising under an underlying mortgage, the mortgagee holding the underlying mortgage could foreclose on that mortgage and terminate all subordinate proprietary leases and occupancy agreements.In addition, an underlying mortgage on a cooperative may provide financing in the form of a mortgage that does not fully amortize, with a significant portion of principal due in one final payment at maturity.The inability of the cooperative to refinance a mortgage and its consequent inability to make the final payment could lead to foreclosure by the mortgagee.In either case, foreclosure by the holder of an underlying mortgage could eliminate or significantly diminish the value of any collateral held by the lender who financed the purchase by an individual tenant-stockholder of shares of the cooperative, or in the case of the mortgage loans, the collateral securing the cooperative loans. 13 · Because of the nature of cooperative loans, lenders do not require the tenant-stockholder to obtain title insurance of any type.Consequently, the existence of any prior liens or other imperfections of title affecting the cooperative's building or real estate may adversely affect the marketability of the shares allocated to the dwelling unit in the event of foreclosure. · The value of an individual dwelling in a cooperative may be adversely affected by changes in debt-levels relating to the cooperative as well as management issues relating to the cooperative. For additional information relating to the cooperative loans, see “Certain Legal Aspects of the Mortgage Loans and Contracts—The Mortgage Loans—Cooperative Loans,” “—Tax Aspects of Cooperative Ownership” and “—Foreclosure on Shares of Cooperatives” in the prospectus. Risk of Certain Shortfalls Receivership by the FDIC of the servicer could create greater risks to you. If sponsor's transfer of the mortgage loans to the depositor is deemed to constitute the creation of a security interest in the mortgage loans and to the extent the security interest was validly perfected [before the sponsor's insolvency and was not taken in contemplation of insolvency of the sponsor, or with the intent to hinder, delay or defraud the sponsor or the creditors of the sponsor], the Federal Deposit Insurance Act or FDIA, as amended by FIRREA, provides that the security interest should not be subject to avoidance by the FDIC. If the FDIC cannot avoid a legally enforceable and perfected security interest, it may repudiate the security interest. If the FDIC repudiates an unavoidable security interest, it could be liable for statutory damages. These damages are typically limited to actual compensatory damages. In addition, the FDIC, would also have the power to repudiate contracts, including the sponsor's obligations under the pooling and servicing agreement to repurchase mortgage loans which do not conform to the sponsor's representations and warranties. The non-conforming mortgage loans could suffer losses which could result in losses on the certificates. In addition, in the case of an event of default relating to the receivership, conservatorship or insolvency of the servicer, the receiver or conservator may terminate the servicer and replace it with a successor servicer. Any interference with the termination of the servicer or appointment of a successor servicer could result in a delay in payments to the certificateholders. [The mandatory auction certificates have special risks On the mandatory auction distribution date, the auction administrator will auction the mandatory auction certificates to third party investors. If the auction is successful, proceeds from the auction will be used to pay the holders of the mandatory auction certificates 100% of the current principal amount thereof on that date, following distributions of principal and allocation of losses, to be made on the mandatory auction distribution date, plus accrued interest on such classes at the related pass through rate from the first day of the calendar month in which the mandatory auction distribution date occurs, up to but excluding the mandatory auction distribution date, on the current principal amount of such classes following distributions to such classes on the mandatory auction distribution date. The auction administrator has entered into a market value swap with the swap counterparty to cover any shortfall in the auction proceeds. 14 The swap counterparty's obligations under the market value swap will be guaranteed by [], referred to in this prospectus supplement as []. If the swap counterparty defaults under the market value swap and its obligations are not honored by [] as required under []'s guarantee, another party may succeed to the swap counterparty's obligations in accordance with the terms of the market value swap. If no successor swap counterparty is found, the mandatory auction will not occur, and the holders of the mandatory auction certificates will continue to hold their certificates after the mandatory auction date, unless they choose to sell them in the secondary market. To the extent the mandatory auction certificates are then sold in the secondary market, the holders may incur a loss. See “Description of the Certificates—The Mandatory Auction” in this prospectus supplement.] [Performance] FICO scores mentioned in this prospectus supplement are not an indicator of future performance of borrowers. Investors should be aware that FICO scores are based on past payment history of the borrower.Investors should not rely on FICO scores as an indicator of future borrower performance.See “ The Trust Fund—FICO Scores” in the prospectus. 15 INTRODUCTION Credit Suisse First Boston Mortgage Acceptance Corp. will establish an issuing entity for [] Mortgage Pass-Through Certificates, Series 20- on the closing date, under a pooling and servicing agreement among the depositor, [], as servicer and [], as trustee, dated as of [ 1, 20]. On the closing date, the depositor will deposit into the issuing entity a pool of mortgage loans secured by one- to four-family residential properties with terms to maturity of not more than [ ] years. Some capitalized terms used in this prospectus supplement have the meanings given below under “Description of the Certificates-Glossary of Terms” or in the prospectus under “Glossary.” DESCRIPTION OF THE MORTGAGE POOL General The mortgage pool will consist of approximately [] mortgage loans with an aggregate principal balance outstanding as of the cut-off date, after deducting payments of principal due on or before the cut-off date, of approximately $[]. The mortgage loans are secured by first liens on fee simple or leasehold interests in one- to four-family residential real properties [and in the case of mortgage loans, an interest in shares issued by a Cooperative and the related proprietary lease,] with terms to maturity of not more than [ ] years. The mortgage pool will consist of conventional, [fixed] [adjustable] rate, [fully-amortizing], [level monthly payment] mortgage loans. All percentages of the mortgage loans described in this prospectus supplement are approximate percentages by aggregate principal balance as of the cut-off date unless otherwise indicated. The mortgage loans will be purchased by the depositor from the sponsor. []% of the mortgage loans were either originated or purchased by the sponsor in the normal course of its business. [[]%, []% and []% of the mortgage loans were originated by or purchased by , and ], respectively. []%, []%, []% and []% of the mortgage loans are secured by mortgaged properties in the states of [], [], [] and [], respectively. Less than []% of the mortgage loans are secured by mortgaged properties in any other single state. No more than []% of the mortgage loans are secured by mortgaged properties in any single zip code. Except for approximately []% of the mortgage loans, each mortgage loan at the time of origination was represented by the related mortgagor to be owner-occupied. The mortgage loans may be prepaid by the mortgagors at any time without payment of any prepayment fee or penalty[, except for []% of the mortgage loans, which provide for payment of a prepayment penalty. This prepayment penalty may discourage mortgagors from prepaying their mortgage loans. The prepayment penalty is calculated as a percentage of the original loan amount and declines each year. The prepayment penalty is only charged for mortgage loans paid in full. The prepayment penalty only applies during the first three years of the mortgage loan term]. As of the cut-off date, not more than [ ]% of the mortgage loans provide for deferred interest or negative amortization. [INCLUDE REQUIRED DISCLOSURE UNDER REGULATION AB ITEM 1111(b)(8) FOR ANY REVOLVING CREDIT LOANS.] 16 Mortgage Loan Pool Characteristics The mortgage loans will have the following characteristics: · The mortgage loans consist of [] fixed rate mortgage loans and [] adjustable rate mortgage loans. · The mortgage loans have an aggregate principal balance as of the cut-off date of $[]. · The mortgage loans had individual principal balances as of the cut-off date of at least $[] but not more than $[], with an average principal balance as of the cut-off date of approximately $[]. · The mortgage loans have original terms to stated maturity of approximately [ ] years. · The mortgage loans have a weighted average remaining term to stated maturity of approximately [] months as of the cut-off date. · As of the cut-off date, the fixed rate mortgage loans bore interest at mortgage rates of at least []% per annum but no more than []% per annum, with a weighted average mortgage rate of approximately []% per annum. · As of the cut-off date, the adjustable rate mortgage loans bore interest at mortgage rates of at least []% per annum but not more than []% per annum, with a weighted average mortgage rate of approximately []% per annum.The maximum interest rates ranged from []% per annum to []% per annum, with a weighted average maximum rate of []% per annum, the minimum interest rates ranged from [] % per annum to []% per annum with aweighted average minimum rate of[]% per annum.The gross margins ranged from[]% per annum to []% per annum with a weighted average gross margin of []% per annum. · Approximately % of the mortgage loans, by aggregate principal balance as of the cut-off date, were subject to an interest rate reduction, approximately % of the mortgage loans, by aggregate principal balance as of the cut-off date, were subject to a forgiveness of principal, approximately % of the mortgage loans, by aggregate principal balance as of the cut-off date, were subject to a forgiveness of interest, approximately % of the mortgage loans, by aggregate principal balance as of the cut-off date, were subject to an extension of the final maturity date, approximately % of the mortgage loans, by aggregate principal balance as of the cut-off date, were subject to a principal forbearance, approximately % of the mortgage loans, by aggregate principal balance as of the cut-off date, were subject to a capitalization of delinquent interest, and approximately % of the mortgage loans, by aggregate principal balance as of the cut-off date, were subject to an extension of the amortization of the mortgage loan. · [Description of Indices]. · The original loan-to-value ratio of the mortgage loans was not more than []%, with a weighted average original loan-to-value ratio of approximately []%. Loan-to-value ratio as used in this prospectus supplement, is calculated as the original mortgage loan amount, divided by the lesser of (i) the appraised value of the related mortgaged property at origination and (ii) if the mortgage loan is a purchase money loan, the sales price of the related mortgaged property. 17 [INCLUDE THE DISCLOSURE REQUIRED BY ITEM 1111(g) OF REGULATION AB DESCRIBING ANY PRE-FUNDING ACCOUNT, AS APPLICABLE.] If, as of the closing date, any material pool characteristic differs by 5% or more from the description in this prospectus supplement, revised disclosure will be provided either in a supplement or in a Current Report on Form 8-K. The tables below describe additional statistical characteristics of the mortgage loans as of the cut-off date. All percentages are approximate and are stated by principal balance of the mortgage loans as of the cut-off date, and have been rounded in order to add to 100%. Dollar amounts and number of months have also been rounded. 18 Distribution of Year of First Payment Year of First Payment Number of Mortgage Loans Aggregate Principal Balance % of Aggregate Principal Balance Total Gross Margin Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance % of Aggregate Principal Balance % Mortgage Rates Range of Mortgage Rates(%) Number of Mortgage Loans Aggregate Principal Balance % of Aggregate Principal Balance As of the cut-off date, the weighted average mortgage rates of the mortgage loans will be []%. 19 Cut-off Date Mortgage Loan Principal Balances Range of Cut-off Date Principal Balances Number of Mortgage Loans Aggregate Principal Balance % of Aggregate Principal Balance Up to $ $ -
